KINKADE, J.
1. Section 5548, General Code, as amended, effective July 16, 1925, makes it the duty of county auditors, where no reappraisement has been made of the real estate in the county within the years 1922, 1923 and 1924, to reappraise, in 1925, the real estate of the county, —other than the real estate belonging to public utilitie—and the performance of this duty by the county auditor may be enforced by mandamus in this court at the instance of the State Tax Commission.
2. The pendency of an action in the Court of Common Pleas, to which the Tax Commission is not made a party, brought in the name of the State on the relation of the prosecution attorney against the county auditor to prevent such reappraisement, and the issuing of an order of injunction as prayed for therein, in no wise affects the jurisdiction of this court. By Section 1465-31, General Code, the Common Pleas Court is prohibited from issuing such injunction.
Writ allowed.
Marshall, CJ., Jones, Matthias, Day and Allen, JJ., concur.